     Case 2:18-cv-08420-RGK-PJW Document 21 Filed 04/25/19 Page 1 of 2 Page ID #:187



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                   WESTERN DIVISION

11
      UNITED STATES OF AMERICA,                No. CV 18-08420-RGK (PJWx)
12
                 PLAINTIFF,                    [PROPOSED]
13                                             ORDER RE: MANAGEMENT OF PERKINS
                       V.                      COIE ACCOUNT
14
       $1,546,076.35 IN BANK FUNDS
15     SEIZED FROM REPUBLIC BANK OF
       ARIZONA ACCOUNT ‘1889, ET AL.,
16
                 DEFENDANTS.
17

18

19

20          Pursuant to the stipulation and request of the parties, and good
21    cause appearing, IT IS ORDERED.
22          1.    Perkins Coie Trust Company shall resume management of the
23    assets in PCTC account #54 00 0770 0 12         (“PCTC account ‘0012”), and
24    the proceeds and additions thereto, pursuant to the Investment
25    Management Agreement and Investment Policy Statement executed by
26    Larkin and PCTC on December 11, 2017, except as set forth herein;
27          a.    PCTC shall be paid its accrued fees in the amount of
28    $27,582.28, to be remitted directly to PCTC from the immediately
     Case 2:18-cv-08420-RGK-PJW Document 21 Filed 04/25/19 Page 2 of 2 Page ID #:188



 1    available funds in PCTC account ‘0012;

 2          b.    On a monthly basis and while managing PCTC account ‘0012,

 3    PCTC shall be paid the fees set forth in its Investment Management &

 4    IRA Rollover Fee Schedule, which fees are to be remitted directly to

 5    PCTC from the immediately available funds in PCTC account ‘0012 and

 6    pursuant to the terms set forth in the Investment Management

 7    Agreement, including Paragraph 6 to that agreement;

 8          2.    All terms set forth in the Investment Management Agreement

 9    and its referenced Exhibit A remain in full force and effect, except

10    that PCTC will honor a request to withdraw or transfer assets from

11    PCTC account ‘0012 only pursuant to a Court order or government

12    request.

13          3.    Monthly invoices will be sent to Margaret Larkin c/o Walter

14    Brown and Melinda Haag at Orrick, Herrington & Sutcliffe, LLP and the

15    government.

16

17    Dated: April 25, 2019
                                   THE HONORABLE R. GARY KLAUSNER
18                                 UNITED STATES DISTRICT JUDGE
      Presented by:
19
      NICOLA T. HANNA
20
      United States Attorney
21    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
22    Chief, Criminal Division
      STEVEN R. WELK
23    Chief, Asset Forfeiture Section
24
            /s/John J. Kucera
25    JOHN J. KUCERA
      Assistant United States Attorney
26
      Attorneys for Plaintiff
27
      UNITED STATES OF AMERICA
28

                                              2
